        Case: 3:20-cv-00426-wmc Document #: 4 Filed: 05/06/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 TRAVIS D. WILLIAMS,

         Plaintiff,                                                        ORDER
 v.
                                                                    Case No. 20-cv-426
 DELFORGE, et al

         Defendants.


       Plaintiff Travis D. Williams has filed a proposed civil complaint and requested leave to

proceed without prepaying the filing fee. To evaluate plaintiff’s request to proceed without

prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately preceding

the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than May 27, 2020. If I find that plaintiff is indigent, I will calculate an initial partial

payment amount that must be paid before the court can screen the merits of the complaint

under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the balance of the

filing fee in installments.




                                              ORDER

       IT IS ORDERED that plaintiff Travis D. Williams may have until May 27, 2020 to

submit a trust fund account statement for the period beginning approximately November 6,

2019 and ending approximately May 6, 2020. If, by May 27, 2020, plaintiff fails to respond
        Case: 3:20-cv-00426-wmc Document #: 4 Filed: 05/06/20 Page 2 of 2



to this order, I will assume that plaintiff wishes to withdraw this action voluntarily. In that

event, the case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 6th day of May, 2020.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
